DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claim 12 is directed to a program, i.e., software, that is not stored on a statutory computer-readable medium.  Consequently, the claimed program is simply a series of mental steps, i.e., an abstract idea.  And, because an abstract idea does not fall into one of the four statutory categories of invention, claim 12 is non-statutory.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the broadest reasonable interpretation of “computer readable medium” covers transitory propagating signals, which are non-statutory.  To overcome this rejection, applicant should insert --non-transitory-- before "computer readable medium".  Such an amendment is not considered new matter.  See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al [Guo] CN110554322A.
Referring to claim 1, Guo teaches the method for predicting service life of a battery unit previously used within at least one first application, the method comprising: 
assessing a battery capacity of the battery unit at an end of a first service life of the battery unit within the at least one first application [abstract].
identifying a suitable second application for the battery unit by comparing the assessed battery capacity to given power requirements of at least one suggested second application [pg. 4].
obtaining ageing data indicative of battery ageing of the battery unit in its at least one first application [abstract].
predicting an expected second service life of the battery unit in the identified second application based on at least information relating to a planned usage of the battery unit in the second application and on the obtained ageing data from the at least one first application [abstract].
Referring to claim 11, Guo teaches the first application of the battery is within a vehicle [pg. 2].
Referring to claims 12-14, these are rejected on the same basis as set forth hereinabove.  Guo teaches the method and therefore teaches the program and system performing the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 11-14 above, and further in view of Rehme et al1 [Rehme] Second-Life Battery Applications- Market potentials and contribution to the cost effectiveness of electric vehicles.
Referring to claim 2, Guo further teaches creating a set of battery usage classifications and classifying the planned usage of the battery in accordance with the set of battery usage classifications [pgs. 4 and 5].  Each scene having different requirements is interpreted as a set of classifications and screening out scenes to obtain a target usage scenario is interpreted as classifying the planned usage.  
While Guo teaches the invention substantially as claimed above, it is not explicitly taught to determining an ageing curve associated with usage classifications.  Rehme teaches realizing a battery life cycle, which is representative of a battery’s state of health (SOH), in both a first and second service life as curves [Fig. 1 and pg. 1 col. 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and include the teachings if Rehme into Guo because Guo also teaches predicting the service life of the battery in a target scene using historical SOH of the battery so realizing the service life as a curve provides an alternate way to assess service life with the target scene (i.e. second application).  Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  The differences in requirements for each of the different scenes is interpreted as accounting for planned usage.
Referring to claim 3, because the curve reflects health over time [fig. 1: Rehme] and would be generated using a determined attenuation factor according to the target scene [pgs. 3 and 4: Guo].  This is interpreted as simulating the health of the battery over time.  
Referring to claim 4, Guo teaches predicting the service life of the battery can include a performance test in a laboratory which determines actual energy storage performance of the second-hand battery [pg. 4].  By definition, a second-hand battery is finished from performing in its first service life in a vehicle.
Referring to claim 5, while not explicitly taught, the examiner is taking official notice that it is well known in the art to test vehicle components either during or after manufacture for purposes such as quality control.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have initially tested the vehicle battery in Guo to ensure the battery is not defective and will perform as designed for the vehicle.  

Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim1 and 11-14 above, and further in view of Frey et al [Frey] WO 2005003799A2.
Referring to claim 6, while Guo teaches predicting an expected service life by determining a state of health for the target scene (i.e. second life of the battery) via attenuation factor, it is not explicitly taught to predict an actual second service life and comparing that to the expected service life and notifying a user if the two differ.  Frey teaches monitoring actual values of a battery to determine a residual service life (i.e. actual service life) and comparing that to a predetermined threshold and providing a warning when the actual service life is falling short of the threshold [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Frey into Guo because doing so would clearly provide warning that the battery state of health is less than what was expected.  It is interpreted that the expected service life in the Guo-Frey combination corresponds to the battery’s second life.  In addition, the state of health determined by Guo is interpreted as the threshold in Frey.  In summary, the Guo-Frey combination teaches comparing the battery’s actual service life with the state of health in the target scene to determine if the state of health is falling short of expectations.
Referring to claim 7, Frey teaches evaluating the “actual parameters throughout the service life” of the battery [abstract].
Referring to claims 9-10, Frey teaches generating a warning when the service life falls short of the threshold (i.e. it differs) [abstract].  It is known that warnings are triggered when a deviation exceeds some preset threshold and it is interpreted that the Guo-Frey combination would operate accordingly.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Frey as applied to claims 1, 6-7 and 9-14 above, and further in view of Rehme.
Referring to claim 8, while Guo and Frey teach the invention substantially as claimed above, it is not explicitly taught to predict the second service life based on an ageing curve.  Rehme teaches realizing a battery life cycle, which is representative of a battery’s state of health (SOH), in both a first and second service life as curves [Fig. 1 and pg. 1 col. 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and include the teachings if Rehme into Guo because Guo also teaches predicting the service life of the battery in a target scene using historical SOH of the battery so realizing the service life as a curve provides an alternate way to assess service life with the target scene (i.e. second application).  Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  The differences in requirements for each of the different scenes is interpreted as accounting for planned usage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/13/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant